Citation Nr: 1007773	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  09-24 272	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left shoulder 
disability. 

4.  Entitlement to service connection for neuropathy as a 
result of cold injury.

5.  Entitlement to service connection for bilateral foot 
fungus as a result of cold injury.

6.  Whether new and material evidence has been presented to 
reopen the claim of service connection for injury of low back 
with degenerative joint disease.

7.  Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.

8.  Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.
REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In May 2009, the Veteran appeared at a hearing before a 
Decision Review Officer (DRO) in May 2009.  Subsequently, in 
his substantive appeal, the Veteran requested a hearing 
before the Board hearing.  In September 2009, the Veteran's 
representative clarified that the Veteran was requesting a 
videoconference hearing.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a 
videoconference hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

